Citation Nr: 0417988	
Decision Date: 07/06/04    Archive Date: 07/21/04

DOCKET NO.  00-14 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for prostatitis with 
right epididymitis, currently evaluated as 20 percent 
disabling.

2.  Entitlement to an increased rating for bilateral pes 
planus, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for calcification of 
the interosseus ligament of the right distal tibia, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1958.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a November 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which continued a noncompensable 
evaluation for prostatitis and continued a 10 percent 
evaluation for bilateral pes planus, and from a January 2003 
rating decision of the same RO which continued a 10 percent 
rating for calcification of the interosseus ligament of the 
right distal tibia.  In an October 2003 rating decision, the 
RO increased the rating assigned for prostatitis to 20 
percent, evaluating right epididymitis as part of that 
disability.  Because a 20 percent evaluation for prostatitis 
is not a total grant of benefits sought, the veteran's appeal 
of that issue is continued.  See AB v. Brown, 6 Vet. App. 35, 
38 (1993).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran experiences urinary frequency as a result of 
prostatitis, waking less than 5 times per night to void.

3.  The veteran experiences periodic urinary tract infections 
as a result of epididymitis and uses antibiotic therapy as 
needed.

4.  The veteran has moderate pes planus bilaterally.


5.  The veteran's calcification of the interosseus ligament 
of the right distal tibia more nearly approximates a 
moderately severe impairment due to foot injury, as evidenced 
by limitation of motion and right ankle pain.


CONCLUSIONS OF LAW

1.  Criteria for a rating in excess of 20 percent for 
prostatitis with right epididymitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.115a, 4.115b, Diagnostic Code 7527 (2003).

2.  Criteria for a rating in excess of 10 percent for 
bilateral pes planus have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Code 
5276 (2003).

3.  Criteria for a 20 percent rating, and no higher, for 
calcification of the interosseus ligament of the right distal 
tibia have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.40, 4.45, 4.71, 4.71a, Diagnostic 
Code 5284 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and an 
increase in the disability rating is at issue, the present 
level of disability is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  



A.  Prostatitis

The veteran's prostatitis with right epididymitis is 
evaluated under 38 C.F.R. Section 4.115b, Diagnostic Code 
7527, for prostate gland injuries, infections, hypertrophy 
and post-operative residuals.  This Diagnostic Code calls for 
rating based on voiding dysfunction or urinary tract 
infections, whichever is predominant.  Voiding dysfunction is 
rated based on urine leakage, frequency, or obstructed 
voiding under 38 C.F.R. Section 4.115a.  For leakage, a 60 
percent evaluation is assigned when there is evidence of 
required use of an appliance or the wearing of absorbent 
materials which must be changed more than four times per day; 
a 40 percent evaluation is assigned when there is evidence of 
required wearing of absorbent materials which must be changed 
two to four times per day; and, a 20 percent evaluation is 
assigned when there is evidence of required wearing of 
absorbent materials which must be changed less than two times 
per day.

The criteria for evaluating urinary frequency under 38 C.F.R. 
Section 4.115a is as follows:  a 40 percent evaluation is 
assigned when there is evidence of a daytime voiding interval 
less than one hour or awakening to void five or more times 
per night; a 20 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between one and two 
hours or awakening to void three to four times per night; 
and, a 10 percent evaluation is assigned when there is 
evidence of a daytime voiding interval between two and three 
hours or awakening to void two times per night.

The criteria for evaluating obstructed voiding under 
38 C.F.R. Section 4.115a is as follows:  a 30 percent rating 
is assigned when there is urinary retention requiring 
intermittent or continuous catheterization.  The criteria 
also provide for 10 percent and noncompensable ratings for 
lesser disability.

The criteria for evaluating urinary tract infections under 
38 C.F.R. Section 4.115a is as follows:  a 30 percent 
evaluation is assigned when there is evidence of recurrent 
symptomatic infection requiring drainage/frequent 
hospitalizations (greater than two times per year) and/or 
requiring continuous intensive management; and, a 10 percent 
evaluation is assigned when there is evidence of long-term 
drug therapy, one to two hospitalizations per year, and/or 
requiring intermittent intensive management.

The veteran requested an increase in the disability rating 
assigned for his prostatitis in October 1998.  He submitted a 
July 1998 private medical report showing the use of 
antibiotics for epididymitis.  VA treatment records 
predominantly reflect rehabilitation following a July 1996 
cerebrovascular accident, but also include periodic 
complaints of urinary frequency and urinary tract infections.  
These treatment notes include reference to the veteran being 
followed by a private urologist.

The veteran underwent VA examination in February 1999 and 
complained of a feeling of incomplete emptying of the bladder 
following urination.  Clinical studies were performed and 
there was no evidence of an obstruction.  The veteran's 
complaints were assessed to be most likely a neurovesicle 
dysfunction associated with his cerebrovascular accident.

VA treatment records dated in 2000 and 2001 reflect periodic 
consultations regarding the veteran's prostatitis and it is 
noted that his primary treatment of this disorder is with a 
private physician.  The private treatment records obtained 
include complaints of urinary frequency and urgency due to 
bladder outlet obstruction confirmed on cystoscopy.  In 
September 2002, it was noted that clinical testing showed an 
improvement, but the veteran complained of additional 
difficulty urinating following a change in prescription 
medication.

The veteran testified before an RO hearing officer in October 
2002 that he experienced some pain in his testicles and took 
antibiotics when that pain started.  He stated that he used 
the medication several times each year, but that the 
medication for testicle pain did not relieve his urination 
problems.  The veteran testified that he had to get up at 
least two times each night to urinate and still felt the urge 
to urinate upon completion, that four or five times per month 
he had to get up three to four times at night to urinate, and 
that he has experienced erectile dysfunction for 
approximately ten years.  The veteran stated that he did not 
require any appliance or absorbent materials for urinary 
incontinence.


In January 2003, the veteran underwent VA examination and the 
examiner reviewed the claims folder, including treatment 
records, prior to his examination of the veteran.  The 
veteran complained of slowly progressing urinary frequency 
and nocturia, stating that sometimes he had to get up four or 
five times during a night and sometimes only once.  He also 
related a history of antibiotic use for urinary tract 
infections.  Following a complete examination, diagnoses of 
chronic prostatitis, right epididymitis, and microhematuria 
were rendered and the examiner opined that the veteran's 
epididymitis was a result of his chronic prostatitis.

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to a rating higher than 10 
percent based on urinary tract infections because the 
recurring symptoms are treated with drug therapy and do not 
require drainage, hospitalizations more than two times each 
year, or continuous intensive management.  As for voiding 
dysfunction, the Board notes that the veteran is not entitled 
to a compensable evaluation based upon urinary incontinence 
as there is no evidence of any such problem.  Also, he does 
not require catheterization, so he does not meet the criteria 
for a 30 percent rating for obstructed voiding.  The 20 
percent rating now in effect is based on urinary frequency.  
The record shows that the veteran experiences urinary 
frequency, waking on an average of two to three times per 
night to void.  Although the veteran stated that some nights 
he has to urinate four to five times, he also stated that he 
sometimes only urinates one time during the course of a 
night.   Thus, because ratings are based on the general 
impairment experienced by a claimant as opposed to the 
limited worst-case scenario or limited best-case scenario, 
the Board finds that it is more accurate to rate the veteran 
on the description given by him as his usual course of 
behavior, i.e.:  voiding two to three times per night.  
Daytime voiding has not been described as a concern.  Thus, 
when reviewing the record as a whole it appears that the 
criteria for a 20 percent rating based on urinary frequency 
most closely approximates the level of disability experienced 
by the veteran.  As noted above, the Board fully acknowledges 
that the veteran reported that he occasionally needed to 
urinate four to five times in a night, however, this does not 
rise to the level of meeting the criteria for a 40 percent 
rating based on voiding five or more times per night.  This 
increased urination appears to be infrequent, as the veteran 
has repeatedly reported urinating two to three times per 
night on a regular basis, and the treatment records do not 
refer to nocturnal frequency of five or more times per night.  
Accordingly, the veteran's request for a higher rating is 
denied on a schedular basis.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected prostatitis and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for any symptoms of his prostatitis and/or 
epididymitis and his treatment records are void of any 
finding of exceptional limitation beyond that contemplated by 
the schedule of ratings.  The Board does not doubt that 
limitation caused by frequent urination and urinary tract 
infections would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. Section 4.1 specifically states: 
"[g]enerally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  Consequently, the Board finds 
that the 20 percent evaluation currently assigned for chronic 
prostatitis and epididymitis adequately reflects the 
clinically established impairment experienced by the veteran 
and his claim for an increased rating is denied.

B.  Pes Planus

The veteran's bilateral pes planus has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5276, which allows 
for the assignment of a 50 percent rating when there is 
evidence of pronounced bilateral pes planus shown by marked 
pronation, extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
tendo-achilles on manipulation, and no improvement by 
orthopedic shoes or appliances; a 30 percent evaluation when 
there is evidence of bilateral severe pes planus shown by 
objective evidence of marked deformity, pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities; a 10 percent rating when there is 
evidence of moderate pes planus shown by weight-bearing lines 
over or medial to the great toe, inward bowing of the tendo-
achilles, and pain on manipulation and use of the feet; and, 
a noncompensable evaluation is assigned when there is 
evidence of only mild pes planus with symptoms relieved by 
the use of a built-up shoe or arch support.

The veteran requested an increase in the rating for his 
bilateral pes planus in April 1998.  He underwent an 
examination of his feet in October 1998 and was noted to walk 
with a limp and with the aid of a cane, and that he had a 
slap-foot gait on the left due to his 1996 cerebrovascular 
accident.  The veteran complained of pain in the arch of the 
right foot and daily fatigue; he related having no feeling 
whatsoever in his left foot following his cerebrovascular 
accident.  Upon examination, the examiner found mild pes 
planus deformity bilaterally.

As noted above VA treatment records predominantly reflect 
rehabilitation following a July 1996 cerebrovascular 
accident.  Neither the VA treatment records nor private 
treatment records with a podiatrist show treatment for pes 
planus; however, there is evidence of the use of orthotic 
appliances and shoes.

The veteran testified before an RO hearing officer in October 
2002 that he experienced pain, cramps and spasms in his feet, 
left more so than right.  He stated that he had curling of 
his toes on the left and occasionally on the right and that 
his gait had been altered even before his cerebrovascular 
accident, requiring the use of a cane.  He testified that his 
feet did not swell and that his treatment included the use of 
pain medication as needed, arches for his shoes, and 
orthopedic shoes.

The veteran underwent VA examination again in January 2003 
and the examiner reviewed the entire claims folder prior to 
examination of the veteran.  The veteran again complained of 
right foot pain and fatigue and left foot numbness.  This 
examiner assessed the veteran's pes planus deformity to be 
moderate in the right foot and the left foot was noted to 
have significant pathology secondary to the cerebrovascular 
accident.  There was no specific finding of left foot pes 
planus deformity, but a fixed varus deformity with the toes 
in a significant flexion deformity was reported for the left 
foot.

It is noted at this juncture that it is the defined and 
consistently applied policy of VA to administer the law under 
a broad interpretation, consistent, however, with the facts 
shown in every case.  When, after careful consideration of 
all procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  By reasonable doubt is meant one which exists 
because of an approximate balance of positive and negative 
evidence which does not satisfactorily prove or disprove the 
claim.  It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 C.F.R. § 4.3.

Given the evidence as outlined above and resolving all 
reasonable doubt in favor of the veteran, the Board finds 
that the veteran has no more than moderate bilateral pes 
planus.  As such, the 10 percent schedular evaluation 
currently assigned most closely approximates the level of 
disability experienced by the veteran as a result of pes 
planus.  A higher rating cannot be assigned because nowhere 
in the medical record is there even a remote suggestion that 
the veteran's pes planus is severe.  There is no evidence of 
swelling on use, characteristic callosities, or marked 
deformity.  Accordingly, the veteran's request for a higher 
rating for bilateral pes planus is denied on a schedular 
basis.

The veteran does not assert that he is totally unemployable 
because of his service-connected pes planus and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The veteran has not required frequent periods of 
hospitalization for his flat feet and his treatment records 
are void of any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings.  The Board does not 
doubt that limitation caused by pain associated with pes 
planus would have an adverse impact on employability; 
however, loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  Consequently, the Board finds that the 10 
percent evaluation currently assigned for bilateral pes 
planus adequately reflects the clinically established 
impairment experienced by the veteran and his claim for an 
increased rating is denied.

C.  Right Ankle Disability

The veteran's right ankle disability has been evaluated under 
38 C.F.R. Section 4.71a, Diagnostic Code 5284, for foot 
injuries.  This Diagnostic Code allows for the assignment of 
a 30 percent rating for severe impairment, a 20 percent 
rating for moderately severe impairment, and a 10 percent 
rating for moderate impairment.  The loss of use of a foot is 
rated as 40 percent disabling.  38 C.F.R. Sections 4.40 and 
4.45 require the Board to consider a veteran's pain, 
swelling, weakness, and excess fatigability when determining 
the appropriate evaluation for a disability using the 
limitation of motion diagnostic codes.  See Johnson v. Brown, 
9 Vet. App. 7, 10 (1996).  The United States Court of Appeals 
for Veterans Claims (Court) interpreted these regulations in 
DeLuca v. Brown, 8 Vet. App. 202 (1995), and held that all 
complaints of pain, fatigability, etc., shall be considered 
when put forth by a veteran.  In accordance therewith, the 
veteran's reports of pain and fatigability have been 
considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

The veteran requested an increase in the disability 
evaluation for calcification of the interosseus ligament of 
the right distal tibia in October 2002.  He testified before 
an RO hearing officer that he was treated by a private 
physician for his feet problems and that he experienced pain 
in his right ankle with movement.

The veteran underwent VA orthopedic examination in January 
2003 and the examiner reviewed the veteran's claims folder, 
including all treatment records.  The veteran complained of 
flare-ups of ankle pain three to four times per week 
depending upon his activity.  He related taking over-the-
counter pain medication and using a cane to ambulate.  The 
veteran denied any dislocation or subluxation of the right 
ankle and there was no erythema or edema found on 
examination; the right ankle was nontender to palpations.  He 
had 0 to 15 degrees of dorsiflexion and 0 to 35 degrees of 
plantar flexion.  The diagnostic impression was right ankle 
pain due to a ligamental injury with an additional 20 to 25 
percent loss of range of motion during flare-ups due to pain, 
fatigue and repeated use.

Also in January 2003, the veteran underwent a foot 
examination.  There was no degenerative arthritis of the 
right ankle found on x-ray and there was normal sensation on 
the right foot and leg.  He displayed 0 degrees of 
dorsiflexion and 30 degrees of plantar flexion, both with 
pain.  There was no instability or crepitus in the right 
ankle.  The examiner rendered the diagnosis of diminished 
range of motion in the right ankle without evidence of 
degenerative arthritis or significant calcification of the 
interosseus ligament.

Private treatment records dated through February 2003 reflect 
a neuroma of the second interspace of the right foot causing 
foot pain with radiation up the leg.  The majority of the 
records reflect treatment for post-cerebrovascular accident 
left foot problems.  The treatment records and examination 
reports do not link the finding of a neuroma on the right 
foot to the veteran's service-connected right ankle 
disability.

Following a complete review of the evidence of record and 
resolving all reasonable doubt in favor of the veteran, the 
Board finds that the veteran's right ankle disability more 
nearly approximates moderately severe foot injury, due to 
limitation of motion and additional pain experienced during 
periods of flare-ups.  Although the ranges of motion 
described in the medical evidence are not necessarily 
moderately severe, the Board finds that with the veteran's 
complaints of pain and periods of worsening symptoms, the 
higher rating is appropriate for assignment.  The higher 
rating of 30 percent for severe foot injury, however, cannot 
be assigned as there is no suggestion in the medical evidence 
or in the veteran's presentation that the right ankle 
disability is severely limiting even during periods of 
flaring symptoms.

The veteran does not assert that he is totally unemployable 
because of his service-connected right ankle disability and 
he has not identified any specific factors which may be 
considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The veteran has not required frequent 
periods of hospitalization for his right ankle disability and 
his treatment records are void of any finding of exceptional 
limitation beyond that contemplated by the schedule of 
ratings.  The Board does not doubt that limitation caused by 
pain and limited motion in the ankle unaffected by the 
cerebrovascular accident would have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  Consequently, the Board 
finds that the 20 percent evaluation assigned in this 
decision for calcification of the interosseus ligament of the 
right distal tibia adequately reflects the clinically 
established impairment experienced by the veteran and the 
assignment of a higher rating on an extra-schedular basis 
would be inappropriate. 

III.  VCAA

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. § 5100 to 5107 (West 2002)) which includes an 
enhanced duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits.  It also redefines the obligations of VA 
with respect to its duty to assist a claimant in the 
development of a claim.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45,620 (August 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled  American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which addressed the timing 
and content of proper VCAA notice.  Following a complete 
review of the record evidence, the Board finds, for the 
reasons expressed immediately below, that the development of 
the claims here on appeal has proceeded in accordance with 
the law and regulations. 
 
The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C. Section 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision with 
respect to the veteran's claims of entitlement to higher 
ratings for prostatitis and pes planus was made in October 
1998, long before the VCAA was enacted, and the VCAA notice 
was given to the veteran in November 2001; the initial AOJ 
decision with respect to the veteran's claim of entitlement 
to a higher rating for his right ankle disability was made in 
January 2003, and the VCAA notice was given to the veteran in 
June 2003.  The Board, however, finds that any defect with 
respect to the VCAA notice requirement in this case was 
harmless error for the reasons specified below.   

Because the VCAA notices in this case were not provided to 
the veteran prior to the initial AOJ adjudications denying 
the claims on appeal, the timing of the notices does not 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  Although the Court did not address 
whether, and, if so, how, the Secretary could properly cure a 
defect in the timing of the notice, it did leave open the 
possibility that a notice error of this kind may be non-
prejudicial to a claimant.  The Court in Pelegrini found, on 
the one hand, that the failure to provide the notice until 
after a claimant has already received an initial unfavorable 
AOJ determination, i.e., a denial of the claim, would largely 
nullify the purpose of the notice and, as such, prejudice the 
claimant by forcing him or her to overcome an adverse 
decision, as well as substantially impair the orderly 
sequence of claims development and adjudication.  On the 
other hand, the Court acknowledged that the Secretary could 
show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  Id.  ("The Secretary has 
failed to demonstrate that, in this case, lack of such a pre-
AOJ-decision notice was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand 

every similar case for the purpose of having the AOJ provide 
a pre-initial adjudication notice.  The only way the AOJ 
could provide such a notice would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
veteran to perfect the appeal to the Board.  This would be an 
absurd result and, as such, it is not a reasonable 
construction of Section 5103(a).  Additionally, there is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  Moreover, while strictly following the express 
holding in Pelegrini would require the entire rating process 
to be reinitiated when notice was not provided prior to the 
first agency adjudication, this could not have been the 
intention of the Court because otherwise it would not have 
taken "due account of the rule of prejudicial error" in 
reviewing the Board's decision.  See 38 U.S.C. § 7261(b)(2); 
see also Conway v. Principi, 535 F.3d 1369 (Fed. Cir. 2004) 
(There is no implicit exemption for the notice requirements 
contained in 38 U.S.C. § 5103(a) from the general statutory 
command set forth in section 7261(b)(2) that the Veterans 
Claims Court shall "take due account of the rule of 
prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. Section 7104(a), all questions in a 
matter which are subject to decision by the Secretary under 
38 U.S.C. Section 511(a) shall be subject to one review on 
appeal to the Secretary, and such final decisions are made by 
the Board.  Because the Board makes the final decision on 
behalf of the Secretary with respect to claims for veterans 
benefits, it is entirely appropriate for the Board to 
consider whether the failure to provide a pre-AOJ initial 
adjudication constitutes harmless error, especially because 
an AOJ determination that is "affirmed" by the Board is 
subsumed by the appellate decision and becomes the single and 
sole decision of the Secretary in the matter under 
consideration.  See 38 C.F.R. § 20.1104.  That said, there is 
simply no "adverse determination," as discussed by the 
Court in Pelegrini, for the appellant to overcome.  
Similarly, a claimant is not compelled under 38 U.S.C. 
Section 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  The VCAA requires that the duty to notify is 
satisfied and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect in the timing of the 
VCAA notice was harmless error.  Although the notices 
provided to the veteran were not given prior to the first AOJ 
adjudications of the claims on appeal, the notices were 
provided by the AOJ prior to the transfer and certification 
of the veteran's case to the Board and the content of the 
notices fully complied with the requirements of 38 U.S.C. 
Section 5103(a) and 38 C.F.R. Section 3.159(b).  The veteran 
was provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Therefore, notwithstanding Pelegrini, the Board 
finds that it is not prejudicial error to decide this appeal 
at this time.  

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim as well as to inform the 
appellant as to whose responsibility it is to obtain the 
needed information.  The veteran was informed of the 
requirements of the VCAA specifically and in detail with 
respect to his claims of entitlement to higher ratings for 
prostatitis and pes planus in a letter dated in November 
2001, and with respect to his claim of entitlement to a 
higher rating for a right ankle disability in a letter dated 
in November 2002.  The Board finds that the information 
provided to the veteran specifically satisfied the 
requirements of 38 U.S.C.A. Section 5103 in that he was 
clearly notified of the evidence necessary to substantiate 
his claims and the responsibilities of VA and the veteran in 
obtaining evidence.  The letters stated that (1) the evidence 
needed to substantiate the veteran's claims was, among other 
things, evidence that the veteran's disabilities were more 
severe than evaluated, (2) VA would obtain relevant records 
from any Federal agency and relevant records identified by 
the veteran, and (3) the veteran is responsible for supplying 
VA with sufficient information to obtain relevant records on 
his behalf and is ultimately responsible for submitting all 
relevant evidence not in the possession of a Federal 
department or agency.  The Board notes that although the 
Court in Pelegrini indicated that there was a fourth element 
of notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  After reviewing the record, 
the Board finds that VA has complied with the VCAA's duty to 
assist by aiding the veteran in obtaining medical evidence 
and affording him physical examinations.  It appears that all 
known and available medical records relevant to the issues 
here on appeal have been obtained and are associated with the 
veteran's claims file, and the veteran does not appear to 
contend otherwise.  Furthermore, the veteran testified before 
an RO hearing officer in October 2002 and has actively 
participated in the development of his claims.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable implementing regulations.  




ORDER

A rating higher than 20 percent for prostatitis with right 
epididymitis is denied.

A rating higher than 10 percent for bilateral pes planus is 
denied.

A 20 percent rating, and no higher, for calcification of the 
interosseous ligament of the right distal tibia is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



